Citation Nr: 1760674	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-12 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) St. Paul Pension Management Center, 
In St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the Appellant's character of discharge from service is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Appellant served on active duty from January 1970 to January 1972, at which time he was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision of the VA Pension Management Center, in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

By way of background, the Board notes that the Appellant entered active military service in January 1970.  The Appellant was absent without leave (AWOL) for a total of 539 days over three periods of time: 138 days from June 21, 1970, to November 5, 1970; 374 days from November 14, 1970, to November 22, 1971, and 27 days from December 3, 1971, to December 29, 1971.  On December 7, 1971, the Appellant stated that he was "pending charges" as a result of his periods of AWOL, and he stated, "I don't want any part of the organization whatsoever.  First thing it doesn't pay enough to support 2 kids therefore it's impossible.  I am nervous and frustrated when I'm in it.  I just want out.  I could never adjust to this life under these conditions.  Just let me out please, the undesirable doesn't matter".  On December 8, 1971, the Appellant requested a discharge for the good of the service in lieu of a court-martial for offenses punishable by a bad conduct discharge or dishonorable discharge.  The Appellant acknowledged that he was advised of the consequences of an undesirable discharge and afforded the opportunity to consult with counsel.  The Appellant was discharged in January 1972 under other than honorable conditions.

Following service, the evidence contains a September 1978 brief of an Army Discharge Review Board (ADRB) in support of an upgrade of the character of the Appellant's discharge from service.  The evidence otherwise contains a separation document indicating that the Appellant had been discharged "under honorable conditions".  No other evidence associated with the upgrade of the Appellant's character of service has been associated with the record, to include the actual determination of such an upgrade, whether a second review of the character of the Appellant's service was conducted, or any evidence submitted in support of such upgrade.  It does not appear that the AOJ has undertaken efforts to obtain such records.  Therefore, on remand, the AOJ should undertake all appropriate efforts to obtain all documentation relating to the Appellant's post-service upgrade of the character of his discharge from service.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain from the Department of the Army or other appropriate repository a complete copy of all documentation relating to the post-service upgrade of the Appellant's character of service to "under honorable conditions".  If the Appellant's records are unavailable after making all appropriate requests, issue a formal finding documenting the unavailability of such records and inform the Appellant of such unavailability.  

2.  Then readjudicate the claim.  If the decision is adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





